Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/075,047 filed on 10/20/2020. 
Claims 1 – 20 are pending and ready for examination.


Priority
This application is a continuation of U.S. Application No. 15/980,246 filed on 05/15/2018 (Now, U.S. Patent No. 10,819,565 B2), which is claims priority to U.S. provisional application No. 62/625,337 filed on 02/01/2018. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Objections
Claims 1, 10 and 12 are objected to because of the following informalities:  
Claims 1 and 10 recite in line 8, “a fault on the first network”; it should read as “[[a]]the fault on the first network”.  
Claim 12 recites in line 2 “an OSI network layer”; it should read as “an Open Systems Interconnection (OSI) network layer”.
Appropriate corrections are required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 2, 4 – 6, 10 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 – 11 and 17 of Patent US 10,819,565 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards a 

Table 1: Claim comparison between instant application and patent.
Instant application no. 17/075,047 
Patent no. US 10,819,565 B2 
1.        A voice over Internet protocol (VoIP) device for determining which network should be an active network, comprising:



a memory; and 
a processor configured to execute instructions stored in the memory to: 

determine if there are one or more indications of a fault on a first network; 












































compare a characteristic of the first network against a characteristic of a second 
determine the second network should be the active network based on the comparison.
using network connection health data, taken from multiple sources, to determine whether to switch a network connection, connecting two parties on a call, on redundant Internet Protocol (IP) networks using Voice over IP (VoIP) protocol, comprising: 
a processor; and 
a memory, wherein the processor is configured to execute instructions stored in the memory to: 
review data from multiple sources to determine whether a first network is inoperable or degraded, the multiple sources selected from a group of sources including: 
a raw packet count is below a threshold quantity; 
Internet Control Message Protocol (ICMP) ping requests are being lost; 
User Datagram Protocol loop results indicate a threshold quantity of packets are lost; 
User Datagram Protocol loop results indicate a threshold quantity of packets are late; 
Real-time Transport Protocol/Secure Real-time Transport Protocol (RTP/SRTP) packet lost when using a VoIP protocol; 
a Session Initiation Protocol server is unreachable; an H.323 gatekeeper is unreachable; 
a Media Gateway Control Protocol (MGCP) call controller is unreachable; and 
Mean Opinion Score (MOS) is below a certain threshold; 
switch the network connection, connecting two parties on the call, from communicating VoIP connection related packets of data on the first network to a second network when a predetermined plurality of the sources indicate the first network is inoperable or degraded, wherein 
an end device used by a first party to communicate with a second party through a VoIP network connection via the VoIP device; 
a first network device operating in the first network connected to the VoIP device; 
a second network device operating in the second network connected to the VoIP device; 
determine, when the first and second networks are operable or degraded, which network should be an active network and which network should be a redundant network by comparing a characteristic of each of the selected multiple sources of the first network against each corresponding characteristic of selected multiple sources of the second network; and 
communicate the VoIP connection related packets on the active network.


As can be seen from the direct claim comparison of Table 1, claim 1 of instant application is boarder version of the patented claim 17. The dissimilar part of the claims is underlined. Here, inoperable or degraded network condition is considered as one or more indications of a fault on the network.
Therefore, claim 17 of patent US 10,819,565 B2 is an obvious variation of the instant claim 1. Similar claim comparison applies for independent claims 10 and 16 of the instant application vs. patented claims 11 and (1+10), respectively. Table 2 is showing the instant claims that are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the patented claims.

Table 2: Claims that are rejected under ODP issue
Instant application no. 17/075,047 
Patent no. US 10,819,565 B2
1
17
2
17

17
5
17
6
17
10
11
16
1+10




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (Yokota hereinafter referred to Yokota) (US  2010/0254307 A1) (Cited in IDS) in view of Chandrasekaran et al. (Chandrasekaran hereinafter referred to Chandrasekaran) (US 10,075,588 B2).

Regarding claim 1, Yokota teaches (Title, COMMUNICATION CONTROL DEVICE, RADIO COMMUNICATION DEVICE, COMMUNICATION CONTROL METHOD AND RADIO COMMUNICATION METHOD) voice over Internet protocol (VoIP) device (Fig.1, switching server 100 is a VoIP device. Fig.2 and [0050], an IP packet to be transmitted and received by the communication interface unit 101, that is, a VoIP packet to be transmitted and received between the switching server 100 and the MN 300. As, VoIP packets are communicated via switching server 100; therefore, it is a VoIP device) for determining which network should be an active network (Fig.2 and [0065], main controller 111 determines whether or not to switch the network for the uplink from the radio IP network 10A to the radio IP network 10B on the basis of conditions shown in Tables 1 and 2. [0135], the switching server 100 selects a destination to which a radio IP network is switched. Here, the switching server 100 selects the radio IP network 10B. Therefore, one of the network is selected for operational (i.e. active) after switching; accordingly, active network is determined by the switching server 100), comprising: 
a memory (Fig.2 and [0048], storage unit 113); and 
Fig.2 and [0048], main controller 111) configured to execute instructions (Fig.2 and [0063], main controller 111 executes processing for an access control packet) stored in the memory to: 
determine if there are one or more indications of a fault on a first network (Fig.1 and [0039], If a communication quality of the uplink or the downlink is deteriorated after starting the communications, the switching server 100 and the MN 300 switch the network. [0103], "communication quality deterioration level 2" (second communication quality deterioration condition) in the radio IP network 10A; [0109], The communication quality deterioration level 2 is used for determining whether or not to switch the network from the radio IP network 10A to the radio IP network 10B. Fig.2 and [0060], communication quality acquiring unit 108 acquires statistical information (e.g., packet loss, throughput, receiving interval, … ). Here, communication quality deterioration is considered as indications of a fault on network and radio IP network 10A is a first network. Since, the switching server 100 switches the network; therefore, it determines if there are one or more indications of a fault on the first network); and 
determine the second network should be the active network based on the comparison ([0135], radio IP network 10B is selected; Fig.2 and [0066], The main controller 111 switches the network for the uplink from the radio IP network 10A to the radio IP network 10B when the determination conditions shown in Table 2 are satisfied by use of "communication quality deterioration level 2" (second communication quality deterioration condition) shown in Table 1. Here, determination of network switching (i.e. active network selection) is done based on comparison with threshold).
Yokota does not specifically teach
compare a characteristic of the first network against a characteristic of a second network in response to one or zero indications of a fault on the first network.
However, Chandrasekaran teaches (Title, Managing Communication Events) 
determine if there are one or more indications of a fault on a first network (Claim 21, determine that a first network which was previously active and available is not currently active and available for the communication session. Here, not currently active and available of the first network is considered as indications of a fault on the first network);
compare a characteristic of the first network against a characteristic of a second network in response to one or zero indications of a fault on the first network (Claim 21, determine that a second network is currently active and available for the communication session; compare one or more characteristics of the first network with corresponding characteristics of the second network).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yokota as mentioned above and further incorporate the teaching of Chandrasekaran. The motivation for doing so would have been to provide management of communication events using a communication client application, in which network resources available can be managed more effectively and enable a suitable user experience during the placed call to be Chandrasekaran, Col.1: Line 46 – 50 and Col.11: Line 30 – 33).

Regarding claim 2, combination of Yokota and Chandrasekaran teaches all the features with respect to claim 1 as outlined above.
Yokota further teaches 
wherein the processor is configured to execute instructions stored in the memory to communicate a VoIP connection related packet on the second network in response to determining the second network should be the active network (Fig.4 and [0136], switching server 100 switches the network for the downlink from the radio IP network 10A to the radio IP network 10B while the silent state of the downlink is being detected; [0138], the switching server 100 detects that the silent state in the downlink is finished ... As a result, the VoIP packets transmitted from the IP phone terminal 42 are transmitted to the MN 300 not via the radio IP network 10A but via the radio IP network 10B (refer to steps S17D and S18D). Here, the VoIP packets (i.e. VoIP connection related packet) are communicated on the second network in response to determining the second network should be the active network).

Regarding claim 3, combination of Yokota and Chandrasekaran teaches all the features with respect to claim 1 as outlined above.
Yokota further teaches 
[0039], the switching server 100 and the MN 300 start communications by use of the radio IP network 10A in both links of the uplink and the downlink. If a communication quality of the uplink or the downlink is deteriorated after starting the communications, the switching server 100 and the MN 300 switch the network for only the link with the deteriorated communication quality from the radio IP network 10A to the radio IP network 10B. [0042], switching server 100 is capable of transmitting IP packets to the MN 300 via the radio IP network 10A or the radio IP network 10B. Therefore, a VoIP connection related packet is communicated on the first network prior to switch to the second network)
Yokota does not specifically teach
comparing the characteristic of the first network against the characteristic of the second network.
However, Chandrasekaran teaches
comparing the characteristic of the first network against the characteristic of the second network (as mentioned regarding, claim 21).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of combination of Yokota and Chandrasekaran as mentioned in claim1 and further incorporate the teaching of Chandrasekaran. The motivation for doing so would have been to provide management of communication events using a communication client Chandrasekaran, Col.1: Line 46 – 50 and Col.11: Line 30 – 33).

Regarding claim 4, combination of Yokota and Chandrasekaran teaches all the features with respect to claim 1 as outlined above.
Yokota further teaches 
wherein the processor is configured to execute instructions stored in the memory to connect a first network device (It is obvious to consider that IP network 10A includes a first network device) operating the first network to the VoIP device (Fig.1 and [0042], switching server 100 is capable of transmitting IP packets to the MN 300 via the radio IP network 10A or the radio IP network 10B. As the IP packets are communicated via the network 10A; i.e. a first network device of the first network 10A is connected to the VoIP device 100).

Regarding claim 5, combination of Yokota and Chandrasekaran teaches all the features with respect to claim 1 as outlined above.
Yokota further teaches 
wherein the processor is configured to execute instructions stored in the memory to connect a second network device (It is obvious to consider that IP network 10B includes a second network device) operating the second network to the VoIP device (Fig.1 and [0042], switching server 100 is capable of transmitting IP packets to the MN 300 via the radio IP network 10A or the radio IP network 10B. As the IP packets are communicated via the network 10B; i.e. a second network device of the second network 10B is connected to the VoIP device 100).

Regarding claim 6, combination of Yokota and Chandrasekaran teaches all the features with respect to claim 1 as outlined above.
Yokota further teaches 
wherein the processor is configured to execute instructions stored in the memory to connect a first end device (Fig.1 and [0044], IP phone terminal 42) used by a first party (Fig.1 and [0045], user premises 40) to the VoIP network device (Fig.1, and [0046], MN 300 executes communications with the IP phone terminal 42  via the switching server 100. Therefore, the first end device 42 is connected to the VoIP device).

Regarding claim 7, combination of Yokota and Chandrasekaran teaches all the features with respect to claim 1 as outlined above.
Yokota further teaches 
wherein the processor is configured to execute instructions stored in the memory to connect a second network device ([0008], radio communication device (MN 300)) used by a second party (user of the device 300) to the VoIP network device (Fig.1 and [0046], MN 300 executes communications with the IP phone terminal 42  via the switching server 100. Therefore, second network device 300 is connected to the VoIP device).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Chandrasekaran and further in view of AWAI (JP 2005124057 A).

Regarding claim 8, combination of Yokota and Chandrasekaran teaches all the features with respect to claim 1 as outlined above.
Yokota does not specifically teach
wherein the characteristic of the first network is a quantity of late packets on the first network and the characteristic of the second network is a quantity of late packets on the second network.
However, AWAI teaches (Title, NETWORK DEVICE AND NETWORK STATE NOTIFICATION METHOD)
wherein the characteristic of the first network is a quantity of late packets on the first network and the characteristic of the second network is a quantity of late packets on the second network ([0108], at the time of packet transmission, the communication unit 32 accumulates each of the number of packet transmissions, the number of packet transmission delays, the number of packet collisions, ... Each of these accumulated values is useful information for determining the state of the network at the time of packet transmission. Therefore, state/ characteristic of a network (first and second networks) is a quantity of delay/ late packets).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Yokota and Chandrasekaran as mentioned in claim 1 and further incorporate the teaching of AWAI. The motivation for doing so would have been to provide network state notification AWAI, Title and [0031]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Chandrasekaran in view of AWAI and further in view of Calin et al. (Calin hereinafter referred to Calin) (US 2019/0150150 A1) (cited in IDS).

Regarding claim 9, combination of Yokota, Chandrasekaran and AWAI teaches all the features with respect to claim 8 as outlined above.
Yokota does not specifically teach
wherein the quantity of late packets on the first network are based on results from a User Datagram Protocol loop on the first network and the quantity of late packets on the second network are based on results from a User Datagram Protocol loop on the second network.
However, Calin teaches (Title, Intelligent traffic steering over optimal paths using multiple access technologies)
wherein the quantity of late packets on the first network are based on results from a User Datagram Protocol loop on the first network and the quantity of late packets on the second network are based on results from a User Datagram Protocol loop on the second network ([0025], user equipment implements a transport layer that supports reliable transmission of data segments between communication endpoints; the transport layer implements a user datagram protocol (UDP); [0028], communication system 100 use information that is actively measured (e.g., throughput and/or packet delay); Fig.6 and [0076], network conditions include an offered QoS per application/service class e.g. packet delay. Therefore, delay/ late packets on a network (first and second networks) are based on results from a User Datagram Protocol loop on the network).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Yokota, Chandrasekaran and AWAI as mentioned in claim 8 and further incorporate the teaching of Calin. The motivation for doing so would have been to provide a communication system to allocate a selected connectivity path from a plurality of connectivity paths supported by a plurality of access technologies to provide an improved user experience (Calin, Abstract and [0019]).


Allowable Subject Matter
Claims 10 – 20 are allowed. Claims are allowable over prior arts; but claim objections and ODP rejection are still valid. 


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Phelan (Pub. No. US 2017/0264539 A1) – “Method And Apparatus For Routing Voice Calls Over Voice Over Internet Protocol Networks” discloses a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474